Exhibit 10.30 ═════ SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 30, 2014 by and among JMP GROUP LLC, as Borrower, THE LENDERS THAT ARE SIGNATORIES HERETO as the Lenders, and CITY NATIONAL BANK, as Administrative Agent and Lead Arranger ═════ SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 30, 2014, is entered into by and among JMP GROUP LLC, a Delaware limited liability company (“ Borrower ”), the lenders identified on the signature pages hereof (such lenders, together with their respective successors and assigns, are referred to hereinafter each individually as a “ Lender ” and collectively as the “ Lenders ”), and CITY NATIONAL BANK , a national banking association (“
